Citation Nr: 1020936	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-37 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected 
herniated nucleus pulposus of the lumbar spine.

2.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected 
herniated nucleus pulposus of the lumbar spine

3.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
herniated nucleus pulposus of the lumbar spine.

4.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected 
herniated nucleus pulposus of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and DB


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to April 1987.  
He was born in 1960.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Veteran and CB, his former spouse, provided testimony 
before the undersigned Veterans Law Judge at a Travel Board 
hearing at the RO in January 2008; a transcript is of record.

During the course of the current appeal, the Veteran's rating 
for his service-connected low back disorder, previously 
described as herniated nucleus pulposus of the lumbar spine 
(which had been rated as 20 percent disabling from March 23, 
1999, to September 29, 2005) was reduced from 40 to 20 
percent disabling effective May 1, 2008; and service 
connection was denied for urinary incontinence and bowel 
incontinence.  These actions are not part of the issues on 
appeal.

In a decision in May 2008, the Board dismissed the issue of 
entitlement to an effective date earlier than March 3, 1999, 
for the grant of service connection for herniated nucleus 
pulposus, lumbar spine; and remanded the issues shown on the 
front page of this decision for development to include VA 
examinations and opinions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In addition to direct service connection based upon 
incurrence of a disability during active military service, 
service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
Any increase in severity of a non-service-connected 
disability that is proximately due to or the result of a 
service-connected disability, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level. 38 C.F.R. § 3.310(b) (2009).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

Clinical records in the file refer to ongoing care of the 
Veteran's multiple joint complaints, particularly with regard 
to his lower extremities.  

The Veteran believes, and avers that he has been told by 
physicians, that his bilateral hip and knee problems are 
directly attributable to his service-connected back 
disability.  The record shows that his weight and other 
circumstances have made surgical intervention on his back a 
current impossibility, and there have been problems managing 
his care.  Moreover, while prevailing diagnoses with regard 
to his lower limbs have centered around tendonitis, it would 
appear that there may be neurological components which may or 
may not be related to his back.  In an event, there is no 
definitive neurological assessment, including an opinion, of 
record in that regard.  

The Board remanded the case in 2008 for an examination and a 
opinion.  

A memorandum in the file shows that the Veteran was 
purportedly scheduled for a VA examination in February 2009, 
and failed to report.  Specifically, it indicated that a 
letter was sent to the last address of record on February 4 
for a February 12, 2009, examination.  However, there is no 
notification letter of record in the file, so the details of 
what the Veteran was told are unclear.  

In an effort to obtain written confirmation of the details of 
that February appointment, repeated requests were made of the 
scheduling facility to provide a copy of the documentation.  
A response was eventually secured, dated in April 2009, 
showing that he had been scheduled for an examination on 
March 31, 2009.  That is the first mention of an appointment 
other than in February, and no further response was made as 
to the February date.  There is nothing to show whether the 
Veteran did or did not receive notification, as further 
documentation with a date-sent is not of record; nor is there 
indication as to whether or why he did not appear.  

In December 2009, the Veteran's ex-wife, who had previously 
testified with him, provided a statement as to his condition.  
Also in December 2009, correspondence was received from the 
Veteran's Congressman to the effect that he was currently 
hospitalized for stress, traumatic brain injury, and bipolar 
disorder; and that his back problems had increased and knee 
and hip problems had not improved.  

Subsequent correspondence from the Congressman on the 
Veteran's behalf in December 2009 was to the effect that he 
had been undergoing epidural trtaement at the VA facility for 
his back problems.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Up-to-date VA clinical records should 
be obtained and added to the claims file.

3.  Schedule the Veteran for an orthopedic and 
neurological evaluation with regard to his 
lower extremity problems.  The claims folder 
must be made available to the examiner for 
review in conjunction with the examination.  
The examiner should respond to the following 
questions:

    (a)  With reference to the treatment and 
examination records in the Veteran's claims 
file, what is/are his current 
diagnosis/diagnoses as to the hips and knees?
    
    (b)  Is it at least as likely as not (that 
is, to at least a 50/50 degree of probability) 
that any of his disabilities of the hips and 
knees were caused or aggravated by his 
service-connected back disability or treatment 
for that condition, or otherwise adversely 
affected beyond the previous baseline level of 
disability of the hips and knees, OR is such 
causation or aggravation unlikely (i.e., less 
than a 50/50 probability)?
    
    (c)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.
    
    (d)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.
    
4.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to his 
last known address, and identifying the 
date that correspondence was sent.  It 
should also be indicated whether any 
notice sent was returned as undeliverable.  
Copies of all communications must be 
included in the claims file.

5.  After the above, readjudicate the claims 
and, if the decision remains unsatisfactory, 
issue a supplemental statement of the case and 
afford the Veteran and his representative a 
reasonable opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

